DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 10/15/2021, has been entered and made of record. Claims 1-10 are pending in the application.

2.	Applicant’s amendments to the claims have overcome the Examiner’s objections and the rejections under 35 U.S.C. 112(b) based on lack of antecedent basis and dependence.

Response to Arguments
1.	Applicant’s arguments regarding claims 1,2,4,9, and 10 and the rejections under 35 U.S.C. 112(b) based on broad range/narrow limitations within the same claim have been fully considered; these rejections have been withdrawn. MPEP 2173.05(h) III generally permits the use of “optionally” language. However, as the Examiner understands this section, it addresses instances when the alternatives are separate, individual elements, while the optional alternatives of the instant claims are related as genus-species. Although the Examiner does not believe that the MPEP specifically addresses Applicant’s claim language, the Examiner will nevertheless withdraw the rejections.    



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



s 1-3,7,8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al. (US 2014/0071547).
	As to claim 1, O’Neill et al. teaches an optical accessory adapter (Figs. 1B and 8A, optical device “200/800”; [0056], lines 1-3; and [0060], lines 1-4), comprising: 
a. an optical accessory (Figs. 1B, 8A/B, optical component “220/810”) to modify an optical output ([0044], lines 18-20) of a camera (e.g., Fig. 1A, onboard camera “110”) integrated into a mobile computing device (e.g., Fig. 1A, mobile electronic device “100”), optionally a mobile phone ([0041], lines 1 and 2); and 
b. a reusable housing (Fig. 1A and 8A, mounting portion “210” and similar structure in Fig. 8A) comprising an opening (Fig. 1A, aperture “230”) configured to retain and position the optical accessory in functional association with the mobile computing device camera when the adapter is fitted to the mobile computing device ([0043], lines 11-16), wherein the housing is adapted for removable and repeated attachment to a surface of a mobile computing device proximate to the mobile computing device's camera ([0043], lines 1-11), wherein the housing is adapted to releasably adhere to the surface of the mobile computing device by suction ([0060]) and/or electrostatic forces in the absence of a clamping force (Note, also, para. [0059]).
O’Neill et al. discloses a suction cup to adhere the mounting portion to the mobile electronic device and discloses that suction is activated by applying a downward pressure. Still, the reference does not specifically disclose that the suction cup is made from a flexible material. Provided that suction cups could potentially be formed of inflexible materials, the Examiner takes official notice to the use of flexible-material suction cups as well known in the art. One of ordinary skill in the art would have been motivated to form O’Neill’s suction cup from a flexible material as this would more easily allow the downward pressure to be applied while also Additionally, note that the Examiner interprets the claimed housing as flexible if at least portion of it is flexible. 
	As to claim 2, O’Neill et al. teaches an optical accessory adapter according to claim 1 wherein the optical accessory magnifies images captured by the camera ([0044], lines 20-22), optionally with a magnification of from about 50X to about 1000X. 
	As to claim 3, O’Neill et al. teaches an optical accessory adapter according to claim 2 wherein the optical accessory is a single lens or a series of lenses ([0040], lines 1-4). 
	As to claim 7, O’Neill et al. teaches an optical accessory adapter according to claim 1 wherein the optical accessory is fixed in the opening of the housing ([0044]; {Note that, in para. [0044], O’Neill et al. states that the optical component may only be removable in some embodiments.}). 
	As to claim 8, O’Neill et al. teaches an imaging system (Figs. 1B and 7B), comprising an optical accessory adapter according to claim 1 (See above.) functionally associated with the camera of the mobile computing device ([0043], lines 1-16). 
	As to claim 10, O’Neill et al. teaches a method of using an optical accessory adapter, comprising: 
a. removably attaching an optical accessory adapter according to claim 1 to the mobile 
computing device, optionally a mobile phone, so as to functionally associate the adapter's optical accessory with the camera ([0043], lines 1-16); then 
b. capturing an image with the camera ([0044], lines 18-20).
 O’Neill et al. discloses that the mobile electronic device has a display and that the optical device is designed to prevent occlusion of the display when the optical device is attached official notice to a mobile electronic device display that displays an image captured by an onboard camera for review by a user. One of ordinary skill in the art would have been motivated to include this feature in O’Neill’s mobile electronic device because it would allow a user to confirm quality of the image for transmission or long-term storage. 

2.	Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al. (US 2014/0071547) in view of Balagurusamy et al. (US 2019/0072750).
As to claim 4, O’Neill et al. teaches an optical accessory adapter according to claim 3. The claim, however, differs from O’Neill et al. in that it requires that the lens or any lens of the series of lens is an optical bead, optionally an optical glass bead.
In the same field of endeavor, Balagurusamy et al. discloses a microlens adapter for a mobile phone with an onboard camera (Fig. 5). The adapter includes a microlens that may be formed as a ball ([0027], lines 5-7). In light of the teaching of Balagurusamy et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a ball lens as the optical component of O’Neill’s optical device because this would allow a user to analyze microscopic features of a sample subject using a commonplace capturing device. 
As to claim 9, O’Neill et al. teaches a mobile system (Figs. 1B and 8B), comprising an optical accessory adapter according to claim 1 (See above.) functionally associated with the camera of the mobile computing device ([0043], lines 1-16), optionally a smartphone ([0041], lines 1 and 2), wherein the optical accessory of the optical accessory adapter provides 
In the same field of endeavor, Balagurusamy et al. discloses a microlens adapter for a mobile phone with an onboard camera (Fig. 5). The adapter includes a microlens that outputs light from a subject allowing for distinguishable micron-level features ([0027], lines 1-4). In light of the teaching of Balagurusamy et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the microlens of Balagurusamy et al. as the optical component of O’Neill’s optical device because this would allow a user to analyze microscopic features of a sample subject using a commonplace capturing device. 

2.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al. (US 2014/0071547) in view of Lohr et al. (US 2004/0218081).
As to claim 5, O’Neill et al. teaches an optical accessory adapter according to claim 1. The claim, however, differs from O’Neill et al. in that it requires that the adapter include a plurality of optical accessories each retained in a different opening in the housing and each adapted to differently modify the optical output of a camera when the particular optical accessory is functionally associated with the camera. 
In the same field of endeavor, Lohr et al. discloses an attachable optical adapter (Fig. 1, portability enhancement device “100”) for a portable electronic device (Fig. 1, portable electronic device “102”) with an onboard camera (Fig. 1, built-in camera “108”). The adapter includes a plurality of optical components (Fig. 2, optical devices “202, 204, 206, and 208”), including a magnifying lens and a polarizing filter ([0009], lines 18-24). The adapter is rotatable 
	As to claim 6, O’Neill et al., as modified by Lohr et al., teaches an optical accessory adapter according to claim 5 that comprises a magnifying accessory disposed in a first opening in the housing and a filter accessory disposed in a second opening (see Lohr et al., [0009], lines 18-24). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
11/10/2021